Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 3 and 5 – 16 are pending. Claim 4 has been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1 – 3 and 5 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Чуань-Чих ЧАН (RU 134 866 U1) in view of Schaeuble (DE 102011053090).
Regarding independent claim 1, ЧАН teaches an universal adapter (Fig. 1) for a motor vehicle windscreen wiper, said universal adapter comprising: a body (10) comprising two parallel lateral walls (Annotated Fig. 1) and an upper wall (Annotated Fig. 1), and a cap (20) comprising a rear face (21; Fig. 1), an upper face (Annotated Fig. 1) that is connected to and facing the upper wall (Annotated Fig. 1) by the rear face (21; Annotated Fig. 1) and two lateral faces (Annotated Fig. 1) that are connected to the two parallel lateral walls (Annotated Fig. 1) by the rear face (21; Annotated Fig. 1), wherein the universal adapter comprises a first space (400) between each of the two parallel lateral walls and each of the two lateral faces (Annotated Fig. 1) and a second space (Annotated Fig. 1) between a portion of the upper wall (Annotated Fig. 1) and the upper face (Annotated Fig. 1), wherein the two lateral faces (Annotated Fig. 1) are spaced laterally apart by the first space (400) from each of the two parallel lateral walls (Annotated Fig. 1) in order to allow two lateral legs (lateral legs of arm, 2; Fig. 5 ) of an end part to be fitted between the two parallel lateral walls (Annotated Fig. 1) and the two lateral faces (Annotated Fig. 1), and wherein the upper face (Annotated Fig. 1) is laterally spaced apart from the upper wall (Annotated Fig. 1) by the second space (Annotated Fig. 1) in order to allow an upper transverse wall of the end part (upper transverse wall of arm, 2; Fig. 5) to be fitted inside the second space (Annotated Fig. 1 and Fig. 6) between the upper wall (Annotated Fig. 1) and the upper face (Annotated Fig. 1), wherein the universal adapter (Fig. 1) connects a wiper blade (Fig. 5) and end parts of a plurality of different types of driving arms (2, 2”; Figs. 5 and 7), and wherein the first space (400) and the second space (Annotated Fig. 1) between the body (10) and the cap (20) are able to receive either one of at least two end parts of two driving arms from the plurality of different types of driving arms having different lateral 2Application No.: 15/340,087Docket No.: 17102-293001 dimensions (2, 2”; Figs. 5 and 7), one of the two end parts of the two driving arms being wider than the other (Figs. 5 and 7).

    PNG
    media_image1.png
    502
    739
    media_image1.png
    Greyscale

.
    PNG
    media_image2.png
    425
    377
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    431
    371
    media_image3.png
    Greyscale


ЧАН does not teach where the upper face extends over the portion of the upper wall. 
Schaeuble, however, teaches the upper face (Annotated Fig. 3) extends over the portion of the upper wall (Annotated Fig. 3).

    PNG
    media_image4.png
    306
    356
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of ЧАН to further include the upper face extends over the portion of the upper wall, as taught by Schaeuble, to provide a secure connection for the wiper arm. 
Regarding claim 2, ЧАН teaches the universal adapter (1) wherein said body (10) has an elongate overall shape (Fig. 1) and the universal adapter comprises the cap (20) a first longitudinal end (Fig. 1).
Regarding claim 3, ЧАН teaches the universal adapter (1) wherein said parallel lateral walls (Annotated Fig. 1) extend from the cap (20) at a second longitudinal end of the universal adapter (Fig. 1), in a manner parallel to the lateral faces of and in line with the lateral faces (Fig. 1).
Regarding claim 5, ЧАН teaches the universal adapter (1) wherein the first space (400) between said body (10) and each of said lateral faces (Annotated Fig. 1) is greater than the second space between the upper wall and the upper face (Annotated Fig. 1).
Regarding claim 6, ЧАН teaches the universal adapter (1) wherein the upper wall (Annotated Fig. 1) extends from the cap (20) at a second longitudinal end of the universal adapter (1; Fig. 1), in a manner parallel to the upper face of the cap (20) and  in line with the upper face (Annotated Fig. 1).
Regarding claim 7, ЧАН teaches the universal adapter (1) wherein said body (10) comprises means for fastening by elastic snap-fitting (clamping part, 31), said means being configured to cooperate with said end part (Figs 5 and 6).
Regarding claim 8, ЧАН teaches the universal adapter (1) wherein said fastening means (31) comprise a first elastically deformable tongue that is connected at a free end to a first actuation button (Fig. 9).
Regarding claim 9, ЧАН teaches all of the elements of claim 8 as discussed above.
ЧАН further teaches the adapter (1) wherein said fastening means (31) comprise a second elastically deformable tongue (Fig. 1) that is connected at a free end to a second actuation button (Fig. 1.
ЧАН does not teach the adapter wherein said first and second actuation buttons being juxtaposed one behind the other along a longitudinal axis of the adapter.
Schaeuble, however, teaches the adapter (19) said first (30) and second (31) actuation buttons being juxtaposed one behind the other along a longitudinal axis of the adapter (19; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of ЧАН to further include said first and second actuation buttons being juxtaposed one behind the other along a longitudinal axis of the adapter, as taught by Schaeuble, to provide a second means of securing the wiper arm in the event that the first tab is broken. 

    PNG
    media_image5.png
    389
    476
    media_image5.png
    Greyscale

Regarding claim 10, ЧАН teaches all of the elements of claim 8 as discussed above.
ЧАН does not teach the universal adapter wherein each actuation button is situated in a hole or slot in said upper wall.
Schaeuble, however, teaches the universal adapter wherein each actuation button (30, 31) is situated in a hole or slot in said upper wall (Fig. 3).

Regarding claim 11, ЧАН teaches all of the elements of claim 1 as discussed above.
ЧАН does not explicitly teach the adapter (1) wherein said lateral walls have a length along a longitudinal axis of the adapter which represents less than 40% of the total length of the adapter, however, “It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding claim 12, ЧАН teaches all of the elements of claim 1 as discussed above.
ЧАН does not explicitly teach the adapter (1) wherein said lateral walls have a length along a longitudinal axis of the adapter which represents more than 60% of the total length of the adapter, however, “It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding claim 13, ЧАН teaches an assembly comprising: an universal adapter (1) according to claim 1; and at least two driving arms (Figs. 6, 7 and 9), for a motor vehicle windscreen wiper, each of said arms comprising an end part that has a U-shaped cross section (Figs. 6, 7 and 9) and comprises two lateral legs that define a lateral dimension of the end part (Figs. 6, 7 and 9)`, a first of the arms having an end part of lateral dimension L1 and a second of the arms having an end part of lateral dimension L2 (Figs. 6, 7 and 9), different from L1, wherein the universal adapter (1) can be mounted on either one of the end parts (Figs. 6, 7 and 9).
Regarding claim 14, ЧАН teaches the assembly wherein when the universal adapter (1) is mounted on the end part of lateral dimension L1 (Figs. 6, 7 and 9), the lateral legs of this end part are closer to the body of the universal adapter than to the lateral faces of the cap (20; Annotated Figs. 1, 6, 7 and 9), and wherein, when the universal adapter is mounted on the end part of lateral dimension L2 (Figs. 6, 7 and 9), the lateral legs of this end part are closer to the lateral faces (Annotated Fig. 1) of the universal adapter than to the body (Figs. 6, 7 and 9).
Regarding claim 15, ЧАН teaches all of the elements of claim 13 as discussed above.
ЧАН does not explicitly teach the assembly wherein the first space between said body and each of said lateral faces is between 1.5 and 2.5 times the thickness of said lateral legs of each end part, however, “It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding claim 16, ЧАН teaches a blade or arm of a windscreen wiper (Fig. 6), wherein the blade or arm includes or carries the universal adapter (1) according to claim 1 (Figs. 6, 7 and 9).
Regarding claim 17, ЧАН teaches all of the elements of claim 13 as discussed above.
ЧАН does not explicitly teach the assembly wherein the second space between said body and the upper face of cap is between 1.0 and 1.5 times the thickness of said lateral legs of each end part, however, “It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Response to Arguments
Applicant’s arguments, November 3, 2020, with respect to rejected claims 1 – 3 and 5 - 17 under 35 U.S.C 102 and 103 have been fully considered and are persuasive; therefore the rejection is withdrawn. 
Applicant’s arguments with respect to amended claim 1 – 3 and 5 – 17 have been fully considered. However, upon further consideration and in view of the amendment presented, a new grounds of rejection is made in view of the amendments to the claims under 35 U.S.C 102 and 103. ЧА, in view of Schaeuble remain applicable to teaching the structural elements of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723